Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton reports second quarter 2010 results CALGARY, Aug. 5 /CNW/ - Compton Petroleum Corporation (TSX - CMT) reports its financial and operating results for the second quarter ended June 30, The full text of Management's Discussion and Analysis ("MD&A") and the Corporation's audited consolidated financial statements can be found on the Corporation's website at www.comptonpetroleum.com, at www.sedar.com and at www.sec.gov. Q2 2010 in Review << Summary of Results: - Cash flow was $11.2 million or $0.04 per diluted share - Operating loss was $21.5 million or $0.08 per diluted share - Net loss was $52.3 million or $0.20 per diluted share - Capital expenditures were $8.6 million, before acquisitions and divestitures >> Achievements: The upper end of Management's budget expectations was reached during the second quarter as a result of Compton's focus on improving operational results and reducing costs. Results for the quarter included: << - Maintained average production of 19,481 boe/d, which was slightly above the 19,411 boe/d in the first quarter of 2010 and approximately 1,200 boe/d ahead of plan - Operating costs were up slightly to $10.46 per boe versus $10.01 per boe in the second quarter of 2009, but were reduced from the $11.29 per boe for 2009 (full year average) despite lower production - Decreased operating and administrative expenditures by $2.4 million from the second quarter of 2009 - Improved drilling processes at Niton resulted in higher average initial production rates and lower drilling costs - The continued focus on optimization and reliability enhanced base production performance - Completed the sale of $115.0 million in assets at Niton effective June 30, 2010, and announced an agreement to sell $35.2 million in assets at Gilby, which closed in July - Closed the final 0.75% of the overriding royalty transaction for proceeds of $14.3 million, bringing the total overriding royalty obligation to 5.0% and total proceeds of $95.0 million - Strengthened the Corporation's capital structure by further reducing debt from year-end 2009 levels: - Total bank debt and senior notes decreased by 17% to $469.1 million - The Senior Credit Facility's balance was eliminated, and the Facility was renegotiated and renewed effective July 1, 2010 - A Recapitalization Plan for the Corporation's Senior Term Notes was initiated subsequent to the second quarter (see 'Outlook' section) - The banking syndicate has agreed to increase the borrowing limit, extend the term of the Facility and reduce the interest margin by 0.5% from previous levels upon completion of the Recapitalization Plan >> North American natural gas prices continued to trade near the low point of the price cycle during the second quarter, and expectations are that they will continue to remain depressed over the near term due to excess supplies of natural gas. In this environment, Compton continued its prudent approach to capital investment commitments and focused its development strategy on optimizing asset value, reducing costs, and carefully managing its capital structure throughout the second quarter of 2010. As a result, Compton improved its operating efficiencies and partially offset the impact of lower natural gas prices on cash flows generated by operations, which remain below normalized levels. "We continue to deliver strong results from our asset base," said Tim Granger, President and Chief Executive Officer. "Improved capital efficiencies have enabled us to stabilize production rates with a constrained capital investment program. The efficiency of our asset base will be increasingly evident as we move forward and complete our 2010 development program. In addition, we are continuing to reduce our cost structures and improve our capital structure, which is further strengthening the Corporation." Financial Review << Three Months Ended June 30 Six Months Ended June 30 (000s, except per share % % amounts) 2010 2009 Change 2010 2009 Change Total revenue $ 57,790 $ 54,124 7% $129,058 $123,023 5% Cash flow(1)(2) $ 11,162 $ 9,572 17% $ 32,683 $ 31,613 4% Per share - basic (1)(2) $ 0.04 $ 0.08 (50%) $ 0.12 $ 0.25 (52%) - diluted (1)(2) $ 0.04 $ 0.08 (50%) $ 0.12 $ 0.25 (52%) Operating loss(1)(2)(3)$(21,511) $(14,782) (146%) $(26,283) $(19,149) (138%) Net earnings (loss)(3) $(52,254) $ 19,848 (364%) $(35,297) $ 2,480 (1,524%) Per share - basic $ (0.20) $ 0.16 (225%) $ (0.13) $ 0.02 (750%) - diluted $ (0.20) $ 0.16 (225%) $ (0.13) $ 0.02 (750%) Capital expenditures before acquisitions and divestments $ 8,631 $ 16,245 (46%) $ 19,374 $ 32,131 (39%) June 30, Dec. 31, % As at 2010 2009 Change Total bank debt & senior notes $ 469,061 $ 568,924 (17%) Shareholders equity $ 958,170 $ 992,237 (3%) Shares outstanding 263,579 263,573 - (1) Prior periods have been revised to conform to current period presentation (2) Cash flow and operating loss are non-GAAP measures and are addressed in detail in the 'Advisories' section (3) Three and six months ended June 30, 2010 includes non-recurring costs of $13.3 million related to surplus office lease costs >> Revenue increased by 7% in the second quarter of 2010 compared to 2009 due to higher realized commodity prices, particularly liquids prices, despite lower production volumes. The higher average realized prices also impacted cash flow, which was 17% higher in the second quarter of 2010 compared to the same period in 2009. Compton reported a net loss for the second quarter of 2010 of $52.3 million versus earnings of $19.8 million in the second quarter of 2009 due to non-cash unrealized foreign exchange and risk management losses during the second quarter of 2010. In addition, contributing to the loss in 2010 was a non-recurring expense of $13.3 million related to the termination of the Corporation's obligation for unused office space. The office lease surrender payment reduces rent obligations in future periods. Capital spending, before acquisitions and divestitures, decreased by 46% in the second quarter of 2010 compared with the second quarter of 2009.
